DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-17, none of the prior art teaches or suggests, alone or in combination, an organic white light emitting element comprising: a blue light emitting layer including a light emitting molecule that emits blue light; and a long-wavelength light emitting layer including a light emitting molecule that emits red light and a light emitting molecule that emits green light, wherein the long-wavelength light emitting layer is arranged between the blue light emitting layer and the reflective electrode, wherein the blue light emitting layer is provided at such a position as to satisfy Equation (1) given below:  
	                        
                            z
                            =
                            φ
                            ×
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                            /
                            4
                            π
                             
                        
                     (1)
	where z represents an optical distance between the reflective electrode and an interface of the blue light emitting layer on the reflective electrode side, φ represents a phase of light reflected by the reflective electrode in an emission wavelength region of the blue light emitting layer, and λ1 represents a wavelength in a visible light region, and 2 51526681-v1wherein the organic white light emitting element has a resonator structure defined between the reflective electrode and the light extraction electrode and has a maximum peak resonant wavelength in a blue light wavelength region.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JONATHAN HAN/Primary Examiner, Art Unit 2818